THE STATE OF TEXAS
                                         MANDATE
TO THE COUNTY COURT AT LAW NO. 1 OF HUNT COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 24th
day of April, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 Donny Joe Curry, Appellant                                 No. 06-14-00141-CR

                    v.                                      Trial Court No. CR1301627

 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to delete the 275-day jail
sentence. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Donny Joe Curry, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 22nd day of June, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk